DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.

Response to Arguments
This is in response to applicant’s amendment/response filed on 04/08/2021, which has been entered and made of record. Claims 19, 28, and 32 have been amended.  Claims 36-37 have been added. Claims 19-37 are pending in the application. 
The Applicant’s arguments on pages 10-11 regarding the amended limitations in claims 19, 28, 32 and the new claims 36-37 have been fully considered but they are moot in view of new ground rejection. Please see the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Florent et Lelong (WO 2011039673 provided with IDS) in view of Stiles (US 20100240986) and further in view of Knowlton (US 20040210214) and Steinberg (US 20100160764).
Regarding claim 19:
A device for vascular treatment outcome visualization, comprising; 
an interface unit configured to provide first image data of a region of interest of an internal vascular structure at a first point in time; and to provide second image data of the region of interest at a second point in time; wherein, between the first point in time and the second point in time, a vascular treatment is applied to the internal vascular structure (Florent et Lelong page 6 line 31 through page 8 lines 25, step S1 generating angiography images (first point in time) and step S3 fluoroscopy images are generated with the tip of catheter inserted (second point in time).); 
a processing unit configured to receive, from the interface unit, the first image data and the second image data, and to combine the first image data and the second image data to generate joint outcome visualization image data by at least one of superimposing or overlaying the first image data to the second image data; and a display unit configured to display the joint outcome visualization image data (Florent et Lelongat least in Abstract and page 8 steps 9-10, teaches overlaying images).
wherein the first point in time relates to a pre-treatment state (Florent et Lelong page 6-7, angiography images are generated before drug injected and catheter inserted), and the second point in time relates to an intra-treatment state.)
a medical intervention has been performed affecting the vascular structure in the region of interest (Florent et Long on page 8, paragraph at line 25, teaches the console 100 may comprise a device 120 by means of which for example the orientation of the tip portion 220 of the catheter 200 may be controlled, or which may control special functions of the catheter like laser application or a placing of a prosthesis like a stent, or introducing and inflating a balloon.)
Florent et Lelong is silent to teach:
Image data at the second point in time relates to a post-treatment state; and wherein, between the pre-treatment state and the post-treatment state, a medical intervention has been performed affecting the vascular structure in the region of interest (Examiner notes that the image registration/combination can be done on any set of images from pre-treatment, intra-treatment and post-treatment.)
On the other hand, Stiles teaches image data at the second point in time relates to a post-treatment state; wherein between the pre-treatment state and the post-treatment state, a medical intervention has been performed affecting the vascular structure in the region of interest (Stiles Figs-4-5, par. [0071], The patient 14 can be registered to the image data 200' and the instrument 52 can be tracked relative to the patient 14 and image data 200'; par. [0085], teaches the method in the flowchart 250 can also be used for post-operative verification or identification. The method, according to any embodiment, can also be used pre-, intra-, or post-operatively for planning or verification.)

However to further clearly support the teaching that it is well known in the art to superimpose the pre and post treatment state images, examiner presents Knowlton US 20040210214 in par. [0210] that teaches superimpose the post treatment image over the pre-treatment image or vice versa.
 At the filing time of this application, it would have been obvious to one of ordinary skill in the art to implement the idea of superimpose the pre and post treatment state images from Knowlton, with Florent et Lelong in view of Stiles’s image processing system. As noticed above, the prior art included each element claimed, although not necessarily in a single prior art reference with the only difference being the lack of actual combination of the elements in a single prior art reference. The examiner finds that one of ordinary skill in the art could combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Since it was known in the art to superimpose the pre and post treatment state images for the purpose of planning or verification in Stiles [0085]. The results of the combination were predictable.
Florent et Lelong in view of Stiles and Knowlton is silent to teach based on a predetermined image visibility parameter, the first image data is selected from a first sequence of images of the pre-treatment state and the second image data is selected from a second sequence of images of the post-treatment state, (the missing limitation is based on a predetermined image visibility parameter, selecting an image from a sequence of images that provides a suitable viewing image.)
On the other hand, Steinberg at least in Abstract teaches deriving at least one image from the set of images of the blood vessels, based upon visibility of at least a portion of the blood vessels in the set of images. Steinberg further at least in pars. [0562, 0565], teaches an angiographic image frame is derived (e.g., selected) from the gated angiograms, based upon visibility of at least a portion of the blood vessels in the angiograms. For example, the gated angiogram with the greatest visibility of coronary arteries may be selected… The greatest visibility is typically determined based upon the greatest total number of arteries observed, the greatest number of image pixels attributed to an artery, and/or the greatest image contrast in the appearance of specific arteries.
At the time of invention, it would have been obvious to one of ordinary skill in the art to select/pick an image based on visibility parameter from a sequence of vascular images, as disclosed by Steinberg, with Florent et Lelong, Stiles and Knowlton’s imaging system. The combination provides technique for selecting an image in situations wherein the greatest amount of vasculature should be observed. (Steinberg [0562])

Regarding claim 20, Florent et Lelong in view of Stiles, Knowlton and Steinberg teaches:
The device according to claim 19, wherein the processing unit is configured to register the first image data and the second image data for combining, by aligning at least one location in the first image data with at least one location in the second image data (Florent et Lelong in Abstract, teaches overlaying a vessel map sequence derived from an angiogram 

Regarding claim 21, Florent et Lelong in view of Stiles, Knowlton and Steinberg teaches:
The device according to claim 19, wherein the vascular treatment comprises placing a predetermined medical device inside the internal vascular structure; wherein the interface unit is configured to provide device image data of the predetermined medical device (Florent et Lelong Fig. 5, image of tip of the catheter inserted); and 
wherein the processing unit is configured to combine the device image data, in addition to the first image data and the second image data, to generate the joint outcome visualisation image data by at least one of superimposing or overlaying the device image data to the second image data (Florent et Lelong Figs. 3-5, processing unit 600 (control unit 620), page 7 steps 8-9 overlaying device image data. Knowlton in par. [0210] teaches superimpose the post treatment image over the pretreatment image or vice versa.)

Regarding claim 22, Florent et Lelong in view of Stiles, Knowlton and Steinberg teaches:
The device according to claim 21, wherein the processing unit is configured to register the device image data with at least one of the first image data and the second image data for combining, by aligning at least one location in the device image data with at least one location in the second image data (Florent et Lelong Fig. 3 processing unit 600 (control unit 

Regarding claim 23, Florent et Lelong in view of Stiles, Knowlton and Steinberg teaches:
The device according to claim 21, wherein the processing unit is configured to provide the device image data as an outcome of image processing based on a plurality of secondary image data of the region of interest after the vascular treatment. (Florent et Lelong page 6 line 25 to page 8 line 10, teaches the instrument image data from plurality of images in the process).

Regarding claim 24, Florent et Lelong in view of Stiles, Knowlton and Steinberg teaches:
The device according to claim 21, wherein for the second image data: the interface unit is configured to provide a plurality of images of a first subset of images, in which the device is visible; and to provide at least one image of a second subset of images as a mask image data, in which the internal vascular structure is visible; wherein the first subset of images and the second subset of images relate to a point in time after the vascular treatment has been applied; and the processing unit is configured to register and combine the plurality of images of the first subset of images to each other a long time to generate boosted device image data in which regions relating to the device are boosted, by aligning at least one location in each of the first subset of images; and wherein the processing unit is configured to combine the first image data, the boosted device image data and the mask image data, to generate the joint outcome visualization image data by at least one of superimposing or overlaying the first image data, the boosted device image data, and the mask image data to the second image data. (Florent et Lelong Figs. 4-5, pages 6-7 steps 1-9, produces the combined images with enlarged portion; Florent et Lelong in Abstract, teaches overlaying a vessel map sequence derived from an angiogram acquisition onto a fluoroscopy sequence (along in time); page 7 steps S8-9, registering images implies the alignment of at least one location of one image with the other image. Stiles par. [0054-0071], the points that are selected to perform registration are the fiducial markers or landmarks 60, such as anatomical landmarks. Knowlton par. [0210], landmarks between the pre-treatment and the post-treatment photos/images can be aligned.)

Regarding claim 25, Florent et Lelong in view of Stiles, Knowlton and Steinberg teaches:
The device according to claim 19, wherein the interface unit is configured to provide a first sequence of first images; and to provide a second sequence of second images; wherein the first sequence and the second sequence each comprise several images along time; and wherein the processing unit is configured to temporally register the first sequence and the second sequence, by aligning at least one location in the first sequence and the second sequence (Florent et Lelong in Abstract, teaches overlaying a vessel map sequence derived from an angiogram acquisition onto a fluoroscopy sequence.)

Regarding claim 26, Florent et Lelong in view of Stiles, Knowlton and Steinberg teaches:
The device according to claim 19, wherein the interface unit is configured to provide additional image data of the region of interest at a further point in time; wherein the further point in time is arranged between the first point in time and the second point in time; and wherein the processing unit is configured to also combine the additional image data, by at least one of superimposing or overlaying the additional image data to the second image data to generate the joint outcome visualization image data (Florent et Lelong at least in Abstract, teaches overlaying a vessel map sequence derived from an angiogram acquisition onto a fluoroscopy sequence (along in time); Also Stiles ROIT image registration along in time. Knowlton in par. [0210] teaches superimpose the post treatment image over the pretreatment image or vice versa.)

Regarding claim 27, it recites similar limitations of claim 19 but in form of a system with an addition of image acquisition unit (Florent et Lelong Fig. 3, xray source; pg 5 line 27, data base for image retrieval). The rationale of claim 19 rejection is applied to reject claim 27.
Regarding claim 28-31, it recites similar limitations of claims 19, 21, 24, 26 but in a method form. The rationale of claims 19, 21, 24, 26 rejections is applied to reject claims 28-31.
Regarding claims 32-34, it recites similar limitations of claims 19, 21, 24 but in form of a computer readable medium (Florent et Lelong page 9 lines 26-30). The rationale of claims 19, 21, 24 rejections is applied to reject claims 32-34.

Regarding claim 36, Florent et Lelong in view of Stiles, Knowlton and Steinberg teaches:
The device according to claim 19, wherein the predetermined image visibility parameter is used to select an image from the first sequence of images or the second sequence of images that is one of: most injected with agent, highest contrast, or least occluded by vessels. (Steinberg at least in pars. [0229, 0562, 0565], teaches an angiographic image frame is derived (e.g., selected) from the gated angiograms, based upon visibility (parameters) of at least a portion of the blood vessels in the angiograms. For example, the gated angiogram with the greatest visibility of coronary arteries may be selected… The greatest visibility is typically determined based upon the greatest total number of arteries observed, the greatest number of image pixels attributed to an artery, and/or the greatest image contrast in the appearance of specific arteries.)
Regarding claim 37, it recites similar limitations of claim 36 but in form of a method. The rationale of claim 36 rejection is applied to reject claim 37.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 5712727653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PHUC N DOAN/             Examiner, Art Unit 2619